DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application.
Claim 1, 3 are amended.
Claim 2 is cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4 have been considered but are moot because the arguments do not apply to Mori et al (2014/0062230) being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (3,647,932) (hereinafter “Heller”) and further in view of Mori et al (2014/0062230) (hereinafter “Mori”).
Regarding claim 1, Heller discloses a stator (see fig.2) of a rotating electric machine (abstract), comprising: a stator core (core L, fig.2) having a plurality of slots (col 3, lines 67-70); a stator coil (1, fig.2) inserted into the plurality of slots (see fig.2, col 3, lines 67-70), wherein the stator coil includes two or more conductors (31, 32, fig.2), wherein the stator coil extends outward from the stator core in the radial direction, and forms a parallelogram shape (shape of space between 31, 32 forms a parallelogram, see fig.2) in parallel to the axial direction (axial direction of 31, 32, fig.2)), however Heller does not disclose the stator coil defines: i) an inclined portion, ii) a bent portion, iii) a first radially bent portion, and iv) a second radially bent portion, the first radially bent portion and the second radially bent portion are formed immediately adjacent to one another, the first radially bent portion is immediately adjacent to the inclined portion , and the second radially bent portion is immediately adjacent to the bent portion.  
Mori teaches the stator coil defines: i) an inclined portion (portion after 53a, fig.10), ii) a bent portion (portion at the end of 55a, see fig.10), iii) a first radially bent portion (first portion along 55a, see fig. 10), and iv) a second radially bent portion (second portion along 55a with bent portion, see fig. 10), the first radially bent portion and the second radially bent portion are formed immediately adjacent to one another (the first and second portion along 55a are adjacent see fig.10), the first radially bent portion is immediately adjacent to the inclined portion (first portion is immediately after inclined portion after 53a, see fig.10), and the second 
Regarding claim 4, Heller and Mori disclose a rotating electric machine comprising the stator of a rotating electric machine according to claim 1 (Heller col 3, line 34).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (3,647,932) (hereinafter “Heller”) in view of Mori et al (2014/0062230) and further in view of Sakaue et al (2016/0056679) (hereinafter “Sakaue”).
Regarding claim 3, Heller and Mori disclose the stator according to claim 1, wherein each of the two or more conductors are formed by a wire (Heller col 3, line 33) that includes multiple bent portions (Mori portion of 55a see fig.10), the multiple bent portions bending back from an outer diameter (Mori portion of 55a see fig.10) of the wire to an inner diameter of the wire (Heller center of coil as shown in fig.2), however Heller and Mori does not disclose bending from the inner diameter of the wire to the outer diameter of the wire while shifting in a radial direction by a width corresponding to the diameter of the wire. 
Sakaue teaches bending from the inner diameter of the wire to the outer diameter of the wire while shifting in a radial direction ([0009]) by a width ([0009]) corresponding to the diameter of the wire ([0009]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the stator of Heller 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839